NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1523-19

DEBORAH MARINO, Executrix
for the Estate of ANITA
CREUTZBERGER and Individual
Heirs of the Estate of ANITA
CREUTZBERGER,

      Plaintiff-Respondent,

v.                                       APPROVED FOR PUBLICATION

                                                 Mach 24, 2022
ABEX CORPORATION, BORG
WARNER CORPORATION, DANA                     APPELLATE DIVISION
COMPANIES, LLC, HONEYWELL
INTERNATIONAL, INC., KELSEY-
HAYES COMPANY, MAREMONT
CORPORATION, and MOTION
CONTROL INDUSTRIES, INC.,

      Defendants,

and

FORD MOTOR COMPANY,

     Defendant-Appellant,
________________________________

           Argued February 2, 2022 – Decided March 24, 2022

           Before Judges Whipple, Geiger and Susswein.

           On appeal from the Superior Court of New Jersey, Law
           Division, Middlesex County, Docket No. L-0836-10.
            Sean Marotta (Hogan Lovells US LLP) argued the
            cause for appellant (K&L Gates, LLP and Sean
            Marotta, attorneys; Joseph F. Lagrotteria, Adam G.
            Husik, Gary M. Sapir and Sean Marotta, on the briefs).

            William L. Kuzmin argued the cause for respondent
            (Cohen, Placitella & Roth, PC, attorneys; William L.
            Kuzmin, Jared M. Placitella and Christopher M.
            Placitella, of counsel and on the brief).

      The opinion of the court was delivered by

WHIPPLE, J.A.D.

      Defendant Ford Motor Company (Ford) appeals from a final judgment

awarding plaintiff Deborah Marino, Executrix for the Estate of Anita

Creutzberger, $800,000 in damages for the death of her mother Anita

Creutzberger (decedent) due to peritoneal mesothelioma. Ford contends that the

trial court erred in ruling that it violated a consent order and in selecting and

implementing sanctions against it. We affirm.

      Decedent was diagnosed with peritoneal mesothelioma in early 2008 and

died on April 5, 2008, at age eighty-five. Although decedent's husband, Peter

Cruetzberger, Sr. (Peter), 1 predeceased her in 1989 after suffering from




1
   Because they share the same surname, we refer to decedent's husband by his
first name and to decedent's son with the husband's name by his suffix, Junior.
In doing so we mean no disrespect.

                                                                          A-1523-19
                                      2
pneumonia, she was survived by their son Peter Cruetzberger, Jr. (Junior), and

plaintiff, their daughter.

      For almost thirty years, Peter worked at several Ford and Lincoln Mercury

car dealerships, mostly as a service manager starting in the late 1950's. Peter

supervised the parts department and all on-site car repairs performed by

dealership mechanics. Ford trained Peter and gave him a card that certified that

he passed all required tests in accordance with Ford's Certified Training Program

(CTP) and that, while he was employed directly by the dealerships, he was

nonetheless entitled to all privileges and benefits available to professional Ford

Motor Company service technicians. Peter did not wear a uniform, but wore

slacks, a white shirt, sweater, and tie while at work.

      Junior visited Peter when he was working in Passaic and Newark Lincoln

Mercury dealerships in the late 1950's and early 1960's. At both locations,

Peter's workspace in the service area was not separated by partitions from the

bays where the mechanics were working.

      While Peter was serving as service manager at Heinz/Royal Lincoln

Mercury, Junior spent three summers working there. He swept out the service

bays, emptied trash cans and helped with brake jobs, under Peter's supervision.

Peter's desk was in the service area next to the bays, and he was constantly

moving around the service area consulting with the mechanics.


                                                                           A-1523-19
                                       3
      When the mechanics performed brake jobs once or twice each week, they

used air compressor hoses to blow dust off the old brakes for inspection

purposes, causing large dust clouds. Powdery dust came out of the new brake

boxes when they were opened, and fans in the service area blew the dust all

around. Dust from discarded brake boxes rose when Junior emptied trash cans,

and dust swirled around him while he was sweeping. According to Junior, dust

got all over both him and Peter.

      While Peter was working as service manager at Maplecrest Lincoln

Mercury, Junior volunteered at the dealership several Saturdays each month. He

became covered in dust when he swept out the service bays following brake jobs

near Peter's desk.

      Junior also visited Peter at Claridge Lincoln Mercury in Montclair and

Dawson Ford in Summit. There was a dusty haze in the service areas at both

dealerships due to brake blow-offs and fans, and dust settled on Peter. At

Claridge, Peter had an exposed desk near the bays, while at Dawson he had a

service counter surrounded by three glass walls but no roof. As was his habit,

Peter spent most of his time away from his desk when he worked at these

dealerships. No one wore respirators at Dawson.

      Plaintiff visited Peter when he was the service manager at Maplecrest

Lincoln Mercury, Claridge Lincoln Mercury, and Dawson Ford. She confirmed


                                                                       A-1523-19
                                     4
that there were no partitions by the desks Peter used at Maplecrest and Claridge,

and that Peter was generally walking around the service areas and standing next

to the mechanics.

        At the end of each workday, Peter and Junior put their work clothes into

an unlined hamper that was used by the entire family. Junior recalled that he

sometimes saw a little dust when he threw his own clothes into the hamper.

Although Junior did not notice if Peter's clothes looked different at the end of

the day, plaintiff recalled often seeing a fine misty dust on Peter's clothes and in

his black hair. Two or three times per week, decedent washed the family's

intermingled laundry.      Plaintiff observed dust come off the clothes when

decedent took them out of the hamper. According to plaintiff, doctors told her

that decedent's mesothelioma was caused by "her being around asbestos."

        On February 3, 2010, plaintiff filed suit against Ford and seven other

defendants seeking wrongful death, survival act, and punitive damages for the

decedent's death. 2 She alleged that decedent was exposed to asbestos contained

in Ford brakes and that this exposure caused her to develop peritoneal

mesothelioma.      She alleged that Ford:     (1) breached its warranty that its

asbestos-containing products were safe; (2) was negligently or strictly liable for

its failure to warn of the health risks created by its products; and (3) negligently


2
    The other defendants were dismissed from the case prior to trial.

                                                                             A-1523-19
                                        5
violated its assumed duty to protect dealership workers and their families by

failing to provide them with the same warnings and guidance for handling its

asbestos products that it provided to its own employees. The case proceeded

through discovery.

      In the June 25, 2014, deposition of Matthew Fyie, an employee designated

by Ford to search for discovery responsive training materials, he testified he

consulted with four Ford employees in preparation for his deposition and that

none of these individuals had any information about, or could find any

documents regarding, Ford's CTP from 1960 to 1990. Fyie stated that he had

not reviewed any documents prior to the deposition because there were none to

be found. Fyie denied any knowledge of CTP manuals and any recent testimony

regarding the same.

      However, following this testimony, plaintiff's counsel confronted Fyie

with a 1974 Ford training manual entitled "Drum and Disk Brakes, Key Poin ts

to Diagnose and Repair Brake Systems." Fyie admitted that he had seen it before

and that it was from the relevant time period. Although he initially stated that

he did not recall previously testifying about this manual, he subsequently

confirmed that he had been questioned about some parts of it in another case a

few months earlier.




                                                                         A-1523-19
                                      6
      Plaintiff moved for sanctions and asked the court to suppress Ford's

answer and enter a default judgment. On March 25, 2015, the trial court ruled

that Ford violated Rule 4:14-2(c) concerning corporate depositions. It denied

plaintiff's motion to strike Ford's answer and suppress its defenses, but

sanctioned Ford instead by: (1) directing verdict to plaintiff on the issues of

duty and breach of duty; and (2) ordering that the jury be advised that Ford

violated a court order and withheld evidence and that as a result, the matters of

duty and breach of duty had been resolved against them. The court also ordered

Ford to pay plaintiff $14,419.30 in attorneys' fees and costs. The court denied

Ford's motion for reconsideration.     Two weeks before trial, the trial court

explained that its earlier sanctions order against Ford necessarily included a

directed verdict on general, but not specific, causation.

      The matter was tried on various dates in June 2019. Jean Dawson, the

former owner of Dawson Ford, testified that during the ten to twelve years Peter

worked for her as service manager he spent most of his days walking around the

service bays supervising. The dealership had a large service department with

ten to twelve mechanics who performed many brake jobs. The mechanics used

air hoses to perform brake jobs and to clean up the bays. She stated that, at the

time, she knew nothing about asbestos and that Ford did not warn her that

asbestos was hazardous.


                                                                          A-1523-19
                                       7
      Junior testified that Peter was never provided with a respirator, a locker,

a showering area, or laundry service during his time at any of the Ford/Lincoln

Mercury dealerships. Junior never saw warnings about asbestos hazards at any

of the dealerships.

      Plaintiff presented a fifteen-minute video produced in part by the United

States Environmental Protection Agency (EPA) entitled "Don't Blow It," which

Ford utilized. According to a Ford letter dated February 20, 1987, the video was

designed for brake mechanics and addressed the potential health hazards from

exposure to asbestos in brake dust, and how to effectively control the dust.

Among other things, the video noted that: (1) millions of asbestos fibers could

be released during brake servicing; (2) mesothelioma of the lungs or abdomen

could result from inhaling asbestos fibers; (3) air hose use during brake servicing

was now illegal; and (4) work clothes should be kept separate from clothes at

home in order to protect family members from exposure to asbestos.

      Plaintiff presented videotaped testimony from Ford representative Mark

Taylor dated September 16, 2010. In this testimony, Taylor acknowledged that:

(1) forty to sixty percent of Ford brakes consisted of chrysotile asbes tos; (2) in

1973 Ford internally prohibited compressed air blow-offs; (3) it was not until

technical service bulletin number ninety-nine in 1975 that Ford told its dealers

to stop performing compressed air blow-offs; (4) Ford did not put warning labels


                                                                            A-1523-19
                                       8
on their replacement brakes until 1980; and (5) Taylor was not aware of any

other warnings disseminated by Ford to its dealerships between 1975 and 1980.

      Plaintiff also read into the record deposition testimony from Taylor dated

May 8, 2013. In that testimony, Taylor stated that: (1) he spoke to a Ford

employee in preparation for his deposition; (2) in the 1950's Ford knew that

brakes generated asbestos dust, and from 1970 on Ford was aware that asbestos

was a carcinogen; (3) in 1973 Ford instructed its employees to use a vacuum to

clean brakes after putting on protective clothing in a changing room; (4) Ford

did not similarly warn dealerships until 1975; (5) Ford warned its own

employees, but not its dealerships, about wearing asbestos-laden clothes home

after work; and (6) Ford ceased using asbestos in its brakes in 2010.

      Dr. Arthur Frank, who had a background in internal and occupational

medicine, testified as plaintiff's expert regarding workplace asbestos exposures

and the causation and development of asbestos-related diseases. Frank opined

that, based upon his review of the record, decedent's cumulative household

exposure to asbestos from washing Peter and Junior's dust-laden work clothes

was sufficient to be a substantial cause of her peritoneal mesothelioma.

      Frank explained that asbestos was a naturally occurring substance and that

there were five types of amphibole asbestos fibers, comprising five percent of

all asbestos in the world, and one type of chrysotile asbestos fiber, which


                                                                           A-1523-19
                                      9
comprised the remaining ninety-five percent. Asbestos was recognized in the

United States as the sole cause of mesothelioma, including the ten percent of

mesotheliomas like decedent's that developed in the lining of the abdomen, i.e.,

the peritoneum.

      Frank stated that everyone had some asbestos fibers in their bodies due to

low level background exposure, but that this posed only an infinitesimal health

risk. Rather, the "dose" needed to generate a harmful biological response, here

mesothelioma, was an unknown amount above background levels. Given this

uncertainty, Frank opined that the only safe dose of asbestos fibers was zero.

He noted that the National Institute for Occupational Safety and Health

(NIOSH), the Consumer Products Safety Commission, and the International

Agency for Research on Cancer (IRAC) all agreed that there was no permissible

exposure level (PEL) for asbestos and that any exposure increased the risk of

cancer. He acknowledged that, unlike the above organizations, the American

Conference of Governmental Industrial Hygienists promulgated recommended

threshold limits.

      Frank explained that, generally, the greater the exposure to, or dose of,

asbestos fibers over time, the greater the likelihood of developing mesothelioma.

Nonetheless, a small dose could cause mesothelioma in some people. Take-

home cases, including small cumulative exposures such as in decedent's case,


                                                                          A-1523-19
                                      10
were first recognized in the 1960's. It was also typical for asbestos -related

cancers not to develop until ten or twenty years after exposure.

      Frank confirmed that decedent had no evidence of asbestosis or pleural

plaques. This did not alter his conclusions as asbestosis was associated with a

higher level of exposure than that here and pleural plaques simply indicated

exposure. Frank agreed that genetic mutations could make an individual more

susceptible to mesothelioma, but he had no such information as to decedent. He

also agreed that, with age, the body is less efficient at removing asbestos fibers.

      When considering causation, Frank cautioned against exclusive reliance

on tissue digests that isolated the different types of asbestos fibers because

chrysotile asbestos fibers had a short half-life of ninety days, while it took two

to three years for fifty percent of amphibole asbestos fibers to leave the body.

According to Frank, historical dose was the key measurement, and because there

was documented exposure to asbestos-containing brake dust in this case, Frank

did not consider decedent's mesothelioma to be of undetermined cause.

      Frank asserted that the most common source of asbestos in cars was in

brakes. He identified four documents dating back to the mid-1970's, including

a study, an agency report, and a Ford internal document, cautioning about

exposure to asbestos dust in brakes, including in the context of take-home

exposure. Frank disagreed with Ford's proposition that most mesotheliomas


                                                                            A-1523-19
                                       11
were not associated with the chrysotile asbestos found in brakes; rather, he

maintained that most involved exposure to mixed fibers and some to jus t

chrysotile fibers. He noted that IRAC recognized that both types of asbestos

could cause mesothelioma.       He disagreed with both the World Health

Organization (WHO) and the Occupational Safety and Health Association

(OSHA) that brake dust could not cause mesothelioma, noting that there was

plenty of evidence regarding chrysotile-caused mesothelioma. He identified an

epidemiological study of peritoneal mesothelioma in an eighty-eight-year-old

woman whose husband had worked as a brake specialist.

      Industrial hygienist Steven Paskal testified for plaintiff that asbestos

fibers were recognized as a carcinogen in the early 1950's, and that in his

profession there was no level of exposure below which there was no increased

risk of cancer. While the risk of developing cancer from asbestos varied from

person to person, generally the more one breathed in, the greater the likelihood

of cancer.

      According to Paskal, most asbestos releases were caused by human

activities. He asserted that an auto mechanic was exposed to asbestos through

dust from brakes and that Junior's observations of the clouds of dust in the

service areas confirmed the workplace exposure to both him and Peter.




                                                                         A-1523-19
                                      12
Plaintiff's observations confirmed that Junior and Peter brought the dust home

in their clothing.

      Paskal explained that even a release of a small amount of dust could result

in high levels of asbestos in homes because houses were sealed tight to save

energy, limiting exchanges of air. When decedent sorted and shook out the

family's laundry, she released asbestos dust that then lingered in the air. Even

after the dust settled in the home, it would be repeatedly disturbed by activities

such as vacuuming or sweeping. All of this dramatically increased the odds of

decedent developing mesothelioma.

      Paskal stated that it had been known since the 1940's that a worker should

not bring contaminants home. The Journal of Industrial Hygiene from 1934

regarding health hazards in the foundry industry noted that if employees wore

their work clothes home, the dust on their clothes would enter their houses and

the residents therein would be exposed to any contaminants.

      On cross-examination, Paskal conceded that during the braking process,

the high temperature and pressure converted all but one to fifteen perc ent of the

asbestos into non-asbestos substances, such as forsterite. On re-direct, Paskal

identified a Ford document stating that this conversion occurred at 820 degrees

Celsius. He noted, though, that even with severe usage, brake linings did not

get hotter than 300 degrees Celsius.


                                                                           A-1523-19
                                       13
      Defense's expert witness, pathologist Dr. Victor Roggli, opined regarding

the etiology of decedent's mesothelioma. Roggli performed many studies in his

career, including 1,400 tissue digestions to isolate and identify asbes tos fibers

in lung tissue, and published extensively regarding (1) the incidence of

mesothelioma in brake mechanics and the amount and type of asbestos present

in their lungs; (2) the amount of asbestos in the lungs of healthy individuals; and

(3) the incidence of non-asbestos-related mesothelioma.

      According to Roggli, decedent's exposure to the asbestos in Ford's brake

products was not a contributing factor in her development of peritoneal

mesothelioma. He agreed that decedent was exposed to asbestos from Peter and

Junior's clothing, but opined it was an insufficient level of exposure to cause

cancer. Rather, he opined that decedent's cancer occurred spontaneously or

idiopathically.

      Roggli explained studies that found up to eighty-five percent of women

with peritoneal mesothelioma had no exposure to asbestos and that

mesothelioma had not decreased over time in women as it had in men despite

improvements in industry management of asbestos. Decedent had no asbestosis

or pleural plaques, abnormalities commonly seen in asbestos workers resulting

from an abnormal amount of asbestos in lung tissue. Further, older people like

decedent were likely to have more mutations at the cellular level because genetic


                                                                            A-1523-19
                                       14
errors occur more frequently with age as the body's defense mechanisms for

protecting against asbestos become less efficient with age. Other causes of

abdominal inflammation beyond asbestos could also cause mesothelioma.

      Roggli disagreed with Frank that there was no safe level of asbestos

exposure, noting that there was no evidence that background levels of asbestos

caused mesothelioma. He explained that this was because the body's defense

mechanisms were generally sufficient to counter this limited exposure. As such,

Roggli believed that it would take an "appreciable dose" of asbestos for

peritoneal mesothelioma to develop, and that it was unlikely that minimal take -

home exposure, like decedent's, could cause disease. He noted that, according

to one study, the lungs of launderers of asbestos-exposed work clothes had only

one to four percent of the amount of asbestos found in the lungs of the workers

themselves.

      Roggli did not believe that brake dust in general caused or contributed to

the development of peritoneal mesothelioma. He asserted that the chrysotile

asbestos fibers in brakes could not actually get to the peritoneal cavity in a

sufficient dose to cause mesothelioma because of the body's defense

mechanisms, and noted that, according to the EPA, WHO and OSHA, peritoneal

mesotheliomas were predominantly related to a type of asbestos not present in




                                                                         A-1523-19
                                      15
brakes. He noted that most of the asbestos in brakes was converted to forsterite

and that brake dust contained less than one percent asbestos.

      On cross-examination, Roggli conceded that peritoneal mesothelioma was

more common in women than in men and the absence of pleural plaques or

asbestosis did not mean that asbestos was not the cause of decedent's

mesothelioma. He also conceded (1) that despite the EPA's position regarding

the disease-potential of chrysotile fibers in brakes, the EPA acknowledged that

because differences in mesothelioma hazard for various fibers had not been

"conclusively proven," "it was prudent and in the public interest to consider all

fiber types having comparable carcinogenic potency in quantitative assessment

of mesothelioma risk;" and (2) that NIOSH had concluded that the "families of

asbestos-exposed workers have been at increased risk of . . . peritoneal

mesothelioma."

      Roggli further conceded the connection between mesothelioma and prior

asbestos exposure was undisputed; bystander and take-home cases of

mesothelioma did occur; mesothelioma could result from brief, low-level or

indirect exposure to asbestos, such as through laundering clothes; and when

tissue was not available, a history of significant occupational, domestic or

environmental exposure to asbestos would suffice for attributing someone's

disease to that exposure as opposed to deeming it idiopathic. Some experts had


                                                                          A-1523-19
                                      16
said that the failure to find asbestos bodies in tissue digestions could not be used

to contradict a reliable occupational history of exposure, particularly to

chrysotile fibers, since chrysotile asbestos rarely formed asbestos bodies and

because of the lack of uniformity in laboratory procedures.

      Roggli agreed that it was very helpful to take a personal history to

determine whether someone's mesothelioma had been caused by asbestos or

some other factor. He acknowledged that one of decedent's treating physicians

at Somerset Medical Center (SMC) had written that "[t]he patient's husband

worked with cars and may have been due to that. The patient works in jobs that

were not associated with asbestos." Before writing his report, Roggli had

reviewed this notation, which indicated that decedent's physician had asked

about historical asbestos exposure.       Roggli was not aware of any other

contributory asbestos exposures in decedent's history.

      Roggli confirmed that in various affidavits submitted in other asbestos

cases he stated that "science has not demonstrated any proven cause of

mesothelioma in the workplace other than exposure to all forms of asbestos dust"

and upon diagnosis, "one of the first questions to resolve is where and when he

or she was exposed to asbestos. Because asbestos dust is so strongly associated

with mesothelioma, proof of significant exposure to asbestos dust is proof of

specific causation in a given case," and the scientific and medical communities


                                                                             A-1523-19
                                        17
have yet to determine a level of exposure to asbestos below which mesothelioma

does not occur.

      Toxicologist and pharmacologist Dr. Brent Finley, an expert in risk

assessment focused on dose and exposure, testified that mesothelioma was a

dose response disease. Dose was determined by the intensity, frequency and

duration of exposure. Finley opined that the airborne level of asbestos during

brake repair was below OSHA's workplace PEL and mechanics developed

mesothelioma at the same rate as the rest of the population. Finley noted that,

as Peter was not a career mechanic, but largely a bystander, his exposure would

have been perhaps one-third that of the mechanics, and decedent's exposure

would have been even less and likely within the range of background exposur e

or even zero. It was entirely likely that plaintiff had seen some other type of

dust on Peter and his work clothes.

      Finley opined that garage mechanics were not at increased risk because

only chrysotile fibers were used to manufacture brakes, and these fibers were

very short in length and present at very low concentrations. If decedent had

been exposed through laundering, the dose would have been insufficient to

increase her risk of developing mesothelioma. Many mesotheliomas were of

unknown etiology and her disease, if asbestos-related, would have been due to

other exposure. He stated that Ford responded appropriately.


                                                                        A-1523-19
                                      18
      On June 20, 2019, the jury returned a verdict in plaintiff's favor and

awarded her a total of $800,000 in compensatory damages. The jury denied

plaintiff's claim for punitive damages.

      On August 20, Ford unsuccessfully moved for judgment notwithstanding

the verdict (JNOV) or for a new trial. On November 14, the trial court entered

final judgment awarding plaintiff a total of $1,024,359.39, comprised of (1)

$750,000 in Survival Act damages; (2) $50,000 in wrongful death damages; (3)

$194,000 in prejudgment interest; and (4) $30,359.39 in counsel fees. Ford

appealed.

                                          I.

                         Violation of the Consent Order

      Ford first argues that the trial court erred by ruling that it had violated the

March 31, 2014, consent order. We reject Ford's argument.

      A review of the record explains our conclusion. On February 13, 2013,

plaintiff served a deposition notice for a knowledgeable Ford representative and

requested the production of "[a]ll bulletins, manuals, directives, or other written

information provided by Ford . . . to each dealership . . . concerning the handling,

installation, and replacement of asbestos containing brakes and clutches" and

the "protecti[on] of employees" performing this work "during the years 1960 to

1990."


                                                                              A-1523-19
                                        19
      One month later, on the date the deposition was to occur, Ford objected

and refused to comply with the notice. That same day, plaintiff wrote to the

court's special master requesting a formal recommendation that Ford's

objections be overruled and the discovery produced.

      Thereafter, on March 15, 2013, plaintiff served a second deposition notice

for a Ford corporate designee knowledgeable about "[t]he information provided

by [Ford] to Ford [d]ealers concerning the danger of asbestos containing

products used in Ford cars and trucks from 1960 to 1990" and re-requested the

same production of documents.

      During the month before the scheduled deposition, counsel for plaintiff

and Ford agreed to the scope of the notices and document requests. Ford agreed

to produce the witness most knowledgeable about the information Ford provided

to its dealers concerning the dangers of asbestos and the precautions necessary

to prevent asbestos exposure. Ford further agreed to produce all "bulletins,

manuals, directives or other written information provided by [Ford] to . . . [its]

dealers," concerning (1) the "handling, installation and replacement of asbestos

containing brakes and clutches during the years 1960-1990" and (2) the

protection of employees doing that work during that time.

      On May 8, 2013, Ford produced corporate designee Taylor for deposition.

Taylor testified that Ford was "unable to locate" any training materials provid ed


                                                                           A-1523-19
                                       20
to dealership mechanics during the relevant time period. He stated that, in

preparing for his deposition, he spoke with one Ford service/dealership

representative.

      Following this deposition, plaintiff served a fourth deposition notice for

the "representative from Ford most knowledgeable on the training program

provided by [Ford] to brake mechanics and service and parts technicians from

1965 to 1995." The notice requested production of all "written material provided

by Ford to brake mechanics and service and parts technicians from 1965 to

1995," "all information provided by Ford to brake mechanics and service and

parts technicians from 1965 to 1995 relating to the dangers of asbestos," and "all

information provided by Ford to brake mechanics and service and parts

technicians from 1965 to 1995 concerning how to protect yourself from asbestos

exposure."

      In response, Ford filed an application with the special master for a

protective order quashing the deposition and document requests.              Ford

represented that "there [were] no documents available responsive to [p]laintiffs'

request." It further noted that, as to "information about the mechanic, service

and parts training programs," Taylor had stated "if he did not know the answer,

then no one did."




                                                                           A-1523-19
                                       21
      On October 26, 2013, plaintiff filed a fifth deposition notice for a Ford

corporate witness "with the most knowledge concerning the requirements of

being designated a Ford Motor Company Service Technician during the years

1960 to 1990." Ford moved to quash this notice as well.

      While these motions to quash were pending, Fyie was deposed about

Ford's CTP on January 29, 2014, in a New York asbestos case captioned "Juni

v. A.O. Smith Water Products Co." (Juni). Juni's counsel produced a June 1974

Ford training manual for dealer employees entitled "Drum and Disc Brakes, Key

Points to Diagnose and Repair Brake Systems" (the 1974 training manual). Fyie

confirmed that the manual was an authentic Ford document and stated that the

manual was distributed as part of Ford's CTP for non-company service

technicians working at Ford dealerships.      He confirmed that the manual

contained no warnings about asbestos exposure from friction products and made

no recommendations as to precautions to avoid exposure, and he agreed that the

manual recommended sanding brakes in certain instances.         Notably, Fyie

acknowledged that he had seen portions of the manual prior to January 2014.

Plaintiff's counsel in this case learned of the 1974 training manual and, on

February 18, 2014, amended plaintiff's interrogatory answers to incorporate

Fyie's deposition testimony in Juni.




                                                                        A-1523-19
                                       22
        The special master overruled Ford's objections to both of plaintiff's

outstanding discovery requests, and Ford sought relief in the trial court.

Notwithstanding Fyie's deposition testimony in Juni, Ford continued to deny any

ability to locate any training manuals, reiterated that there were no documents

available concerning training tests or materials, and even insisted that there was

no proof of a training program attended by Peter for which he received the

"alleged" certification card.   In response, plaintiff detailed Ford's repeated

refusals to produce discoverable information and provided an image of Peter's

card.

        The parties resolved this dispute with a consent order filed by the trial

court on March 31, 2014. The order required Ford to:

                     1. Search for training materials for the period
              1960 to 1980 that were used to provide Ford sponsored
              training to dealership service managers and mechanics
              and any and all training for dealership service
              managers, and mechanics that referred to asbestos or
              handling asbestos containing products;

                    ....

                     3. [P]roduce any responsive documents it locates
              and pursuant to [Rule] 4:14-(2)(c) a corporate witness
              having knowledge of facts relating to the Ford
              sponsored training to dealership mechanics and service
              managers from 1960 to 1980 within [seventy-five] days
              of the date of [the] order.




                                                                           A-1523-19
                                       23
      Three weeks later, on April 24 and 25, Fyie testified at the Juni trial about

Ford's CTP. Fyie testified that, in preparation for his testimony, he primarily

consulted with Albert Rocker, a Ford employee since 1978 who had been

personally involved in Ford's CTP and had more knowledge about that program

than anyone else. Fyie confirmed that the 1974 training manual was part of

Ford's CTP for Ford dealership employees.

      On May 27, 2014, Ford responded to this plaintiff's document request

from the consent order.

                  1. Ford is unable to locate any training manuals
            for the period 1960 to 1980 that were used to provide
            Ford sponsored training to dealership service managers
            and mechanics. Ford is also unable to locate training
            material for the period 1960 to 1980 that was used by
            Ford during its sponsored training for dealership
            service managers and mechanics that referred to
            asbestos or handling asbestos containing products.

                  ....

                   2. Ford has determined that there are no available
            lists of former employees of the subject dealerships
            who participated in Ford sponsored training for service
            mechanics for the period 1960 to 1980. Moreover, Ford
            has determined that there is no available data through
            which to identify former employees of the subject
            dealerships who were trained during the period in
            question.

      One month later, on June 25, Ford produced Fyie for a videotaped

deposition in the instant case "to talk about knowledge and facts relating to Ford


                                                                            A-1523-19
                                       24
sponsorship training programs for dealership mechanics and service managers

from 1960-1980." During this deposition Fyie responded to nearly two hundred

questions posed by plaintiff's counsel by saying "I don't know," "I'm not sure,"

"I'm not aware," or "I'm not familiar".

      Fyie stated that he had not consulted Rocker prior to this deposition, but

had instead spoken to: (1) Steve DeAngelis, a thirty-year Ford employee who

worked as a manager in Ford's customer service division and was also involved

in dealership technician training; (2) DeAngelis's subordinate Pat Dwan; (3)

Dwan's subordinate Dave Gregoricka, an eight-year Ford employee who was in

charge of training manuals for dealership training; and (4) another Dwan

subordinate, Paul Garcia. According to Fyie, none of these individuals had any

information about, or could find any documents regarding, Ford's CTP from

1960 to 1990. Fyie stated that he had not reviewed any documents prior the

deposition because there were none to be found.

      Fyie denied any knowledge of CTP manuals or that he had recently

testified regarding them. He stated that he did not know whether Ford dealership

mechanics were trained by Ford in the 1970's or what it meant to be a Ford-

certified technician. He had no familiarity with a card such as Peter's. Fyie

insisted that Ford had no records regarding Ford's CTP during the specified

period.


                                                                         A-1523-19
                                          25
      Following this testimony, plaintiff's counsel confronted Fyie with the

1974 training manual. Fyie admitted that he had seen it before and that it was

from the relevant time period. He stated that he had forgotten about this manual

during earlier questioning. Although he initially stated that he did not recall

testifying about this manual in Juni, he subsequently confirmed that he had been

questioned about some parts of it.         Fyie acknowledged that the manual

recommended that the mechanics sand brakes in certain circumstances.

      Fyie's testimony on June 25 led to plaintiff's motion to strike Ford's

answer and suppress its defenses because Ford never produced the 1974 training

manual in this case.     Plaintiff argued that, while Ford had disseminated

cautionary information regarding asbestos to Ford employees, it had not done so

with respect to dealership employees, and decedent had suffered the

consequences. The manual demonstrated that Peter had not, in fact, received

the same promised benefits and privileges as actual Ford employees. Plaintiff

argued Ford and Fyie had been on notice of the existence of this manual since

January 2014 and yet Ford had not been forthcoming in discovery and allowed

Fyie to give false testimony during his June 25 deposition.

      Ford argued it had committed no discovery violation because it complied

with plaintiff's discovery requests by providing more than 2,000 documents and

had not hidden any information from plaintiff and had nothing to produce


                                                                         A-1523-19
                                      26
regarding warnings to dealership technicians. In Juni, the plaintiff's counsel,

not Ford, produced the 1974 training manual. Ford also asserted the consent

order did not apply to manuals, the 1974 training manual may have been

purchased on eBay, and Ford could not be expected to comb the Internet for all

relevant documents or monitor the documents produced by plaintiffs in all

asbestos cases against it. Ford also asserted plaintiff's counsel should have

produced the manual prior to Fyie's deposition and Fyie simply forgot about the

manual. Ford argued Fyie made a good faith effort to obtain the information

sought by the discovery questions and he did not speak with Rocker because he

knew Rocker had no relevant knowledge. And finally, Ford argued the manual

did not help or hurt Ford and at most, a monetary fine was warranted here.

      Noting the disparities between Fyie's deposition and trial testimony in Juni

and his deposition in this case, and on Fyie's authentication of the 1974 training

manual, the court was persuaded that Ford had not complied with the spirit and

intent of the March 2014 consent order. However, the trial court was unwilling

to go so far as to strike Ford's answer and suppress its defenses as requested by

plaintiff and instead expressed interest in finding a middle ground.

      Plaintiff proposed that the court: (1) grant partial summary judgment to

plaintiff as to whether Ford breached its duty to warn because it was as to those

issues that Ford had violated the consent order; and (2) inform the jury at trial


                                                                           A-1523-19
                                       27
that, because Ford had violated a court order and withheld evidence, the court

had found that Ford breached its duty to warn Peter. Plaintiff argued that Ford

"[could] still put in all their other defenses, their medical defenses, their

chrysotile defenses, whatever they want," and could also pursue their cross -

claims. Defense counsel objected to this proposal, arguing that it was an unfair

penalty given that the 1974 training manual did not help or hurt Ford.

      At the conclusion of the March 25, 2015, hearing, the trial court ruled:

                   The [c]ourt finds that Ford violated the spirit and
            intent of this negotiated consent order which required
            them to produce a knowledgeable individual[] as to the
            issues [raised]. . . . [T]his was actively negotiated. So
            the court looks at the – at the choices. The choice of
            the ultimate sanction, which is striking the answer and
            suppressing the defenses . . . .

                   The awarding [of] fees is not curative, but the
            court finds that the middle ground suggested by the
            plaintiff leaves the defenses and leaves the opportunity
            for Ford to present a case, and so the [c]ourt will accept
            the offer and instruct the jury that . . . Ford violated a
            court order and withheld evidence, and that Ford
            breached a duty to the plaintiff in terms of the failure to
            warn.

      The trial court entered an order to this effect and ordered Ford to pay

plaintiff $14,419.30 in attorneys' fees and costs.

      Ford moved for reconsideration. While the court's decision was pending,

Ford filed an affidavit from Rocker wherein he reported he had worked at Ford

since 1978, in Ford's Technical Training Department between 1988 and 1997,

                                                                          A-1523-19
                                       28
had no knowledge regarding Ford's training programs between 1960 and 1980,

and was not aware of any documents pertaining to same.

      The trial court denied Ford's motion and further commented on Ford's

conduct in this case.

                   The conduct by Ford in this matter cannot be
            countenanced. Mr. Fyie was advanced by defendant
            Ford as its corporate designee.          Ford had the
            responsibility of educating its [Rule] 4:14-2(c), [FED.
            R. CIV. P.] 30(b)(6) witness. The issues in this case, the
            training of Ford personnel was an issue in New York.
            Mr. Fyie testified about the training manual in New
            York. Two months later, he had no knowledge of the
            same document. He testified in New York that Mr.
            Rocker educated him on these issues. Two months later
            Mr. Rocker is not mentioned. And, in essence he
            educated himself by talking to individuals that had no
            knowledge of the issues that were the matter of a
            consent order.

                  I have to say, I have reviewed the entirety of the
            transcript of [Mr. Fyie's deposition here] and it . . .
            certainly further supports the [c]ourt's original
            sanction. Countless times the testimony of Mr. Fyie is
            non-responsive, vague, and frankly, in this [c]ourt's
            opinion, designed to thwart that process.          It is
            inconceivable to [the court] how he was educated in any
            manner.

      Rule 4:14-2(c) states that, when a party seeks to depose an organization,

that organization must designate a representative to testify on its behalf "as to

matters known or reasonably available to the organization." As noted by Ford,

given the dearth of relevant state case law regarding Rule 4:14-2(c), it is


                                                                          A-1523-19
                                       29
appropriate to look to federal case law addressing the largely identical

corresponding federal rule, FED. R. CIV. P. 30(b)(6), for guidance. New Jersey

Dep't of Env't. Prot. v. Exxon Mobile Corp., 453 N.J. Super. 272, 290 (App. Div.

2018).

      In interpreting that rule, federal courts have emphasized that an

organization must "make a conscientious good-faith endeavor to designate the

persons having knowledge of the matters sought . . . and to prepare those persons

in order that they can answer fully, completely, unevasively, the questions posed

. . . as to the relevant subject matters." Harris v. New Jersey, 259 F.R.D. 89, 92

(D.N.J. 2007) (omissions in original) (quoting Mitsui & Co. (U.S.A.), Inc. v.

Puerto Rico Water Res. Auth., 93 F.R.D. 62, 67 (D.P.R. 1981)). Information is

reasonably available if it is in the corporation's "possession, custody or control."

See Ethypharm S.A. France v. Abbott Lab'ys, 271 F.R.D. 82, 94-95 (D. Del.

2010).

      Ford contends that the trial court erred in ruling that it had violated the

March 31, 2014, consent order.        According to Ford:      (1) Fyie adequately

searched for all reasonably available relevant materials by consulting with "the

four Ford employees with the most-extensive knowledge of Ford's training

programs;" (2) that these employees being unable to find any documents

responsive to the order was understandable as Ford had no reason to retain such


                                                                             A-1523-19
                                        30
old documents; (3) Fyie was not required to consult with Rocker simply because

Rocker was involved in the Juni case; (4) Fyie's unfortunate memory lapse as to

the 1974 training manual was not sanctionable; and (5) Fyie's answers at his

deposition were not unresponsive, but simply comported with the less than

fruitful results of his adequate search.

      The standard of review is whether the trial court abused its discretion in

finding that Ford failed to comply with the consent order for discovery in this

case. Gonzalez v. Safe & Sound Sec., 185 N.J. 100, 115 (2005); accord Abtrax

Pharms. v. Elkins-Sinn, 139 N.J. 499, 513, 517-18 (1995).

      The detailed record offers little support for Ford's claim that it acted in

good faith in responding to plaintiff's key discovery requests in this case. Thus,

we discern no abuse of the court's discretion in rejecting Ford's claim.

                                           II.

                                     Sanctions

      Ford next argues that even if it violated the consent order, the trial court

abused its discretion in imposing unreasonable sanctions that prevented it from

fully defending itself in this case. We reject Ford's argument.

      At the reconsideration hearing on July 31, 2015, Ford did not take issue

with the court's finding that it had committed "a discovery violation" and tha t

plaintiff was entitled to an award of counsel fees. Rather, Ford argued that the


                                                                           A-1523-19
                                           31
additional sanctions removing the issues of duty and breach from the trial were

unjust and unreasonable because Ford did not have the opportunity to argue

against these sanctions. Ford asserts its failure to produce one document during

discovery was not particularly egregious and plaintiff had not been prejudiced

by Ford's conduct. Ford asserted the sanctions gave plaintiff a windfall.

      In its September 23, 2015, decision denying reconsideration, the trial

court noted first that the case had a "tortured procedural history," and that

plaintiff had been forced to repeatedly apply to the court in order to obtain

discovery from Ford.      It then highlighted the disparities between Fyie's

testimony in Juni and his testimony in this case. The court reiterated that Ford

had violated "the spirit and intent of th[e] consent order" and that "monetary

sanctions, while appropriate, were insufficient" to balance matters between the

parties. The court denied Ford's motion for reconsideration.

      Thereafter, on May 28, 2019, plaintiff's counsel argued to the court that if

it was established that Ford breached its duty to warn Peter regarding the

asbestos in brake dust, this by definition meant that Ford's brakes were defective

for purposes of general causation. The trial court directed plaintiff to file a

motion on this issue.

      On May 31, 2019, plaintiff's counsel moved to preclude Ford's experts

from offering testimony contesting general causation because, without a risk of


                                                                            A-1523-19
                                       32
harm from Ford's brakes, Ford could not have breached a duty to warn.

Specifically, plaintiff's counsel asserted that Ford's experts should not be

permitted to opine that: (1) chrysotile asbestos could not cause mesothelio ma;

(2) by virtue of their shape and size, chrysotile asbestos fibers were readily

removed from the body before cancer could result; (3) the chrysotile asbestos in

Ford's brakes was fully converted to forsterite because of the heat generated

while braking; and (4) scientific studies showed no increased risk of

mesothelioma from Ford's brakes. Counsel noted that Ford could still contest

specific causation by arguing that plaintiff was not exposed to asbestos, that her

exposure was insufficient to cause cancer, that her mesothelioma was idiopathic,

and that products from other manufacturers caused her disease.

      Defense counsel responded that Ford should not be precluded from

arguing that chrysotile asbestos does not cause mesothelioma.            Counsel

emphasized that, at the time the trial court sanctioned Ford, no one had

understood the sanctions to include general causation. Defense counsel agreed

that a product that was perfectly safe did not require a warning. Nonetheless,

counsel maintained that, even if Ford's brakes were dangerous in some way that

warranted a warning, this did not mean that they were dangerous in a way that

could cause mesothelioma. In response, plaintiff's counsel noted that the only




                                                                           A-1523-19
                                       33
duty alleged in plaintiff's complaint was to warn of dangers from the asbestos in

Ford's brakes, including the danger of mesothelioma.

      In its ruling, the trial court noted first that both parties relied on Becker v.

Baron Bros., 138 N.J. 145, 159 (1994), wherein the Supreme Court ruled that

trial courts had to perform a risk utility analysis as to the specific product that

was alleged to be defective. The court continued:

                   And so let's look at what happened here. As a
            result of what the [c]ourt felt were discovery abuses and
            failure to comply with the [consent] order, the [c]ourt
            issued its ruling . . . with regard to the strict product
            failure to warn case and the negligence case . . .[.]

                    [As to the former, a plaintiff must initially
            demonstrate] by a preponderance of the credible
            evidence that the product failed to contain an adequate
            warning instruction, the failure to adequately warn
            instruction existed before the product left the control of
            the defendant, that the plaintiff was a direct or
            reasonably foreseeable user, or a person who might
            reasonably be expected to come into contact with the
            product, and that the plaintiff would have followed an
            adequate warning instruction, if it had been provided.
            All of that is being taken away from the jury's decision
            . . . as a result of the [c]ourt's . . . order of March 25,
            2015.

                   In a negligence case, . . . in order for the
            defendant to be found liable, plaintiff must prove . . .
            by a preponderance of the credible evidence . . . that the
            defendant was negligent in failing to provide adequate
            warning instructions with its product, two, that the
            failure to warn or instruct existed at the time the product
            left the control of the defendant and did not undergo
            substantial change, three, that the plaintiff was a direct

                                                                               A-1523-19
                                        34
     or reasonably foreseeable user or a person who might
     reasonably be expected to come into contact with the
     product.

           And so, again, that is being taken away from the
     jury. And so, if you look further, though, into what we
     ordinarily would charge is, so this is like the first
     element of the plaintiff's claim that . . . what in this case
     would be Ford's asbestos . . . product failed to contain
     an adequate warning or instruction. But then that,
     therefore, it is defective.

           So that is resolved by way of the [c]ourt's
     determination, so that general causation has been
     decided. . . . This is about what happened in this case,
     what the [c]ourt has determined based upon Ford's
     conduct, that which the plaintiff will have to prove and
     the defendant will have to prove.

           And so the plaintiffs are correct that, in essence,
     general causation is not part of this case. It cannot be
     because, therefore, it would allow Ford to reargue the
     issue of its duty, failure to warn, and that its product is
     defective.

            In terms of . . . the issue of specific causation,
     that's left open and so that through [Ford's] experts,
     [Ford] can present evidence that it was not
     [mesothelioma] related to any asbestos exposure but,
     rather, it's idiopathic, that there was insignificant or no
     exposure, and that . . . the mesothelioma was due to the
     friction products or other products of other defendants
     . . . . And so general causation is out in terms of a
     defense and specific causation remains in this case.

According to Rule 4:23-2(b):

           If a party or an officer, director, or managing or
     authorized agent of a party or a person designated under
     R. 4:14-2(c) or 4:15-1 to testify on behalf of a party

                                                                     A-1523-19
                                 35
            fails to obey an order to provide or permit discovery,
            including an order made under R. 4:23-1, the court in
            which the action is pending may make such orders in
            regard to the failure as are just, and among others the
            following:

                   (1) [a]n order that the matters regarding which
            the order was made or any other designated facts shall
            be taken to be established for the purposes of the action
            in accordance with the claim of the party obtaining the
            order;

                  (2) [a]n order refusing to allow the disobedient
            party to support or oppose designated claims or
            defenses, or prohibiting the introduction of designated
            matters in evidence;

                  (3) [a]n order striking out pleading or parts
            thereof, or staying further proceedings until the order is
            obeyed, or dismissing the action or proceeding or any
            part thereof with or without prejudice, or rending a
            judgment by default against the disobedient party;

                  (4) [i]n lieu of any of the foregoing orders or in
            addition thereto, an order treating as a contempt of
            court the failure to obey any orders.

            In lieu of any of the foregoing orders or in addition
            thereto, the court shall require the party failing to obey
            the order to pay the reasonable expenses, including
            attorney's fees, caused by the failure, unless the court
            finds that the failure was substantially justified or that
            other circumstances make an award of expenses unjust.

      "Sanctions are peculiarly necessary in matters of discovery and the power

to invoke them is inherent in our courts." Abtrax, 139 N.J. at 513 (alteration in

original) (quoting Lang v. Morgan's Home Equip. Corp., 6 N.J. 333, 338


                                                                          A-1523-19
                                       36
(1951)). When penalizing a party for misconduct, a court should impose an

appropriate sanction, i.e., one that is fundamentally fair to both parties, Williams

v. Am. Auto. Logistics, 226 N.J. 117, 124 (2016), and not the harshest one

possible, Seacoast Builders Corp. v. Rutgers, 358 N.J. Super. 524, 549 (App.

Div. 2003). Even where the violation was willful, only exceptional actions

evincing "a deliberate and contumacious disregard of the court's authority" will

warrant the most severe penalty. Gonzalez, 185 N.J. at 115 (quoting Kosmowski

v. Atl. City Med. Ctr., 175 N.J. 568, 575 (2003)); Abtrax, 139 N.J. at 521.

      The extent to which the non-complying party has impaired the other

party's case "may guide the court in determining whether less severe sanctions

will suffice." Gonzalez, 185 N.J. at 116. "The discovery rules are not to be used

. . . to preclude a party from presenting its case when the evidence neither

surprises, misleads [nor] prejudices the opposing party." Plaza 12 Assocs. v.

Carteret Borough, 280 N.J. Super. 471, 477 (App. Div. 1995).                 When

considering prejudice in the context of a discovery violation, a court should also

take note of when in the litigation process the withheld evidence was uncovered.

Rosenblit v. Zimmerman, 166 N.J. 391, 406-07 (2001).

      On appeal, Ford argues first that the trial court's sanctions failed to

consider that plaintiff was not prejudiced by its conduct. Ford insists that the




                                                                             A-1523-19
                                        37
monetary penalty imposed here remedied the situation and was sufficient

punishment. We reject this argument.

      Although Ford downplays what occurred by stating that it simply failed

to locate the largely irrelevant 1974 training manual and Fyie forgot it existed

during his deposition, this is not accurate. First, Ford did not fail to locate the

manual. Rather, Ford withheld it after: (1) Fyie was confronted with it twice in

Juni; (2) Fyie admitted that he was aware of the manual even before his Juni

deposition; and (3) plaintiff amended her interrogatories to incorporate Fyie's

deposition testimony in Juni. Second, the claim that Fyie experienced sudden

memory loss mere months after his testimony in Juni was highly implausible.

And, while Ford admitted at trial that it did not send a warning to its dealerships

until 1975, the 1974 manual constituted highly relevant physical proof that Ford

not only did not timely warn its dealerships regarding asbestos as it did its own

employees, but it actually recommended sanding brakes, a process that would

release asbestos into the air.

      Ford is correct that the sanctions were significant. However, we do not

conclude that the trial court abused its discretion in deeming this discovery

violation an exceptionally troubling and deliberate disregard of the court's

authority. The record demonstrates the discovery violation was preceded by

years of Ford resisting plaintiff's discovery requests and occurred despite the


                                                                            A-1523-19
                                       38
negotiated consent order. The court's sanction directly corresponded to the

violation, which involved a document that supported plaintiff's claim that Ford

failed to warn its dealerships of a known hazard. The court's eventual inclusion

of a directed verdict on general causation was not excessive, but naturally

flowed from the fact that a duty to warn only exists when the at-issue product is

dangerous.

      Moreover, we are not convinced Ford was particularly prejudiced by the

sanctions.   Ford presented experts to opine against specific causation of

decedent's mesothelioma.      And in fact, despite the court's ruling that its

sanctions order included the issue of general causation, Ford was nonetheless

able to elicit testimony from plaintiff's expert and both of its defense experts

regarding every subject that was deemed precluded as general causation

evidence: (1) that chrysotile asbestos could not cause mesothelioma; (2) that

chrysotile asbestos fibers were readily removed from the body before cancer

could result; (3) that the chrysotile asbestos in Ford's brakes was fully converted

to forsterite; and (4) that scientific studies showed no increased risk of

mesothelioma to mechanics from brake work. In so doing, Ford still presented

its supposedly precluded position that there was no duty to warn here at all, and

that Ford's erroneous instructions to dealership mechanics in its 1974 manual




                                                                            A-1523-19
                                       39
and its untimely warning to its dealerships about asbestos was irrelevant. The

jury nonetheless found for plaintiff.

                                        III.

                          Implementation of Sanctions

      Ford contends that the trial court committed reversible error in

implementing its sanctions granting partial directed verdict to plaintiff as to duty

and breach. In Ford's view, the trial court improperly found that its sanctions

order would be undermined if Ford were permitted to present a general causation

defense because Ford would then be reopening the issue of whether its brake

products were dangerous. Ford also maintains that the court erred in allowing

plaintiff to introduce deposition testimony from Fyie and Taylor and several

internal Ford documents regarding Ford's knowledge of the dangers of brake

asbestos during the relevant time period, because Ford's credibility was no

longer at issue since duty and breach were established.           We reject these

arguments.

      As we previously stated, Ford was able, through the testimony of Frank,

Roggli, and Finley, to assert its position that chrysotile asbestos could not cause

mesothelioma and that mechanics were not at any greater risk of developing

mesothelioma than the general population. Thus, Ford could not have been

prejudiced by the court's extension of its original sanctions order to cover


                                                                             A-1523-19
                                        40
general causation because Ford ultimately argued against general causation

anyway. Moreover, given that Ford was able to question whether Ford had a

duty at all here despite the court's sanctions, the court did not err in allowing

plaintiff to present documents as to what Ford knew, and how and when it

warned its employees. Ford's credibility regarding its claim that brake asbestos

was not harmful was still open to challenge.

                                      IV.

                           Out-of-Court Statements

      Ford argues that the trial court committed reversible error in admitting

two out-of-court statements as to the cause of decedent's mesothelioma.

      During plaintiff's direct testimony the following colloquy occurred:

            [Plaintiff's counsel]: Okay. And after . . . the doctor
            gave you the diagnosis that [decedent] was diagnosed
            with mesothelioma, did . . . the doctor discuss with you
            any causes of mesothelioma?

            [Defense counsel]: Objection, Your Honor.

            THE COURT: Sustained. Don't answer. Rephrase.

            [Plaintiff's counsel]: During the course of . . . the
            conversations you had with the medical professionals,
            was that done in the context of them providing you with
            information either about [decedent's] diagnosis or her
            treatment?

            [Plaintiff]: Yes.



                                                                          A-1523-19
                                      41
            [Plaintiff's counsel]: Okay. And with regard to the
            conversations you had with those medical professionals
            regarding [decedent's] diagnosis or treatment, did they
            give you any further details about mesothelioma?

            [Defense counsel]: Same objection, Your Honor.

            THE COURT:         Overruled.     You can answer that
            question.

            [Plaintiff]: They told me it was from asbestos, her
            being around asbestos.

            [Defense counsel]: Your Honor, move to strike.

            THE COURT: Overruled.

      After plaintiff completed her direct testimony, defense counsel renewed

his objection to plaintiff's testimony, arguing that it was hearsay and that it did

not fall under N.J.R.E. 803(c)(4), the hearsay exception for statements relating

to diagnosis and treatment. The court overruled counsel's objection, agreeing

with plaintiff's counsel's argument that

            the discussions for purposes of diagnosis and treatment
            do work both ways.         The objection was raised
            appropriately twice before.        The question was
            rephrased. A proper foundation was made. Because
            generally, conversations back and forth, especially
            coming from a physician for purposes of diagnosis and
            treatment, as the foundation was laid, fall . . . within a
            hearsay exception.

      During Roggli's cross-examination, he testified that it was very helpful to

take a patient's personal history in determining whether their mesothelioma was


                                                                            A-1523-19
                                       42
caused by asbestos or some other factor. When plaintiff's counsel subsequently

attempted to introduce decedent's June 10, 2008, records from SMC, defense

counsel objected and asked for a sidebar. Plaintiff's counsel stated that he

wanted to discuss with Roggli the "impressions of a treating physician" wherein

decedent's doctor wrote "[t]he patient's husband worked with cars and [her

disease] may have been due to that. The patient works in jobs that were not

associated with asbestos."

      Defense counsel objected on hearsay grounds, arguing that this was the

opinion of a non-testifying treating physician. Plaintiff's counsel insisted that

the quoted passage was admissible under N.J.R.E. 803(c)(4) because it was

contained in a medical record that was used for diagnostic purposes, and Roggli

had testified that he reviewed this record in formulating his expert opinion. The

trial court overruled defense counsel's objection given that Roggli had testified

that personal history was helpful in determining the cause of mesothelioma and

that he had reviewed the medical records from SMC for purposes of his opinion.

      Thereafter, Roggli testified that the at-issue statements reflected that

decedent's physician had properly inquired as to her personal history of exposure

to asbestos, and that he had reviewed this record in issuing his expert opinion.

Roggli agreed that those who worked in the automotive industry were at risk of




                                                                          A-1523-19
                                      43
exposure to asbestos. He also acknowledged that he had not seen any other

exposures in decedent's history that would have contributed to her cancer.

      Decedent's statements to her treating physician, as related by Roggli, were

properly admitted under N.J.R.E. 803(c)(4).        Under that rule, a hearsay

statement is admissible provided it "(A) is made in good faith for purposes of,

and is reasonably pertinent to, medical diagnosis or treatment; and (B) describes

medical history; past or present symptoms or sensations; their inception; or their

general cause." N.J.R.E. 803(c)(4). Here, decedent's statements as to her and

Peter's work histories, made in response to her treating physician's inquiry as to

her personal history of asbestos exposure, were made for purposes of

determining the possible cause of her mesothelioma.

      The trial court did not err in considering Roggli's acknowledgement that

he had reviewed this record in reaching his opinion. The "totality of the facts

on the basis of which [an expert] arrived" at his or her opinion must be made

known to the factfinder so that it may evaluate the validity of the opinion and

assign it appropriate weight. Bowen v. Bowen, 96 N.J. 36, 50 (1984) (quoting

Glen Wall Assoc. v. Wall Twp., 6 N.J. Tax 24, 31-33 (1983)). Additionally, it

cannot be ignored that decedent's treating physician merely noted that decedent's

mesothelioma "may" have resulted from Peter's employment. This was hardly

definitive proof of specific causation, and Roggli did not dispute that Peter's


                                                                           A-1523-19
                                       44
exposure to asbestos while at work was a relevant, if refutable, consideration

here. Thus, we reject Ford's argument.

      We do agree, however, that the court erred in admitting plaintiff's

testimony that a treating doctor told her that decedent's mesothelioma was "from

asbestos, her being around asbestos," as this was not a statement made by a

patient for purposes of medical diagnosis or treatment in accordance with the

requirements of N.J.R.E. 803(c)(4). However, we do not conclude that this

single statement was so definitive on the issue of Ford's liability that it had the

capacity to cause an unjust result here. The statement did not specifically

reference Ford or Peter's employment, and was merely in accordance with the

general understanding, acknowledged by            Ford, that    asbestos caused

mesothelioma.

      Affirmed.




                                                                            A-1523-19
                                       45